Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 25, 2018

                                     No. 04-18-00090-CR

                                Brandon Edward COLEMAN,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR7013
                          Honorable Frank J. Castro, Judge Presiding

                                        ORDER
        After new appellate counsel was appointed and these appeals were reinstated, appellant’s
brief was ordered to be filed no later than August 9, 2018. The appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to September 10, 2018.
In response to this court’s order dated September 14, 2018, appellant’s attorney filed a motion
requesting an additional extension of time to file the brief until October 10, 2018, for a total
extension of sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF
TIME THAT THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be
filed by October 10, 2018.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court